Elliott, J.
The only question presented in the case arises upon the ruling of the circuit court in sustaining demurrers to the first and third paragraphs- of' the separate answer of Reed, who alone appeals. There is- no material-difference between these paragraphs; each contains substantially the same averments. They will, therefore, be considered together as presenting the same question.
It is not claimed by the appellant’s counsel' that they present a valid defense to the note on the ground of duress; but it is insisted that the facts alleged show that the note was procured by the false and fraudulent representations; of the sheriffand is,, therefore, void. "We cannot concur *375in this conclusion. It is not denied that Snyder was justly indebted to Spaugh in the sum for which the note was given. It is admitted that Snyder was arrested on a legal order for that purpose in the hands of the sheriff, and that the appellant executed the note as the surety of Snyder, to procure his release from such arrest.
S. Stansifer, for appellant.
F. T. Ford, for appellee.
But it is alleged that he was induced to do so by certain false and fraudulent representations of the sheriff, in which he confided.
The false representations relied upon in the answer relate exclusively to the law, and not to a material matter of fact. No principle of law is better settled than that every person is presumed to know the law, both civil and criminal;, and no one can, therefore, complain of the misrepresentations of another respecting it. Platt v. Scott, 6 Blackf. 389; Russell v. Branham, 8 Blackf. 277; Clem v. The Newcastle, &c., R. R. Co., 9 Ind. 488; Louchheim v. Gill, 17 Ind. 139.
Besides, it is not alleged in the answer that the false representations as to the law, and the legal effect of the order of arrest, were made by the authority or procurement of Spaugh, the payee of the note; and there was no such confidential relation existing between the appellant and the sheriff, or between the sheriff and Spaugh, as to make the latter responsible for the misrepresentations of the sheriff; and if the appellant relied upon them, it was his own folly.
The judgment is affirmed, with costs.